Cite as 2015 Ark. App. 620

                 ARKANSAS COURT OF APPEALS
                                       DIVISION IV
                                       No. CV-15-351


ALEASHA BLANKENSHIP                               Opinion Delivered   November 4, 2015
                               APPELLANT
                                                  APPEAL FROM THE CLEVELAND
V.                                                COUNTY CIRCUIT COURT
                                                  [NO. JV-14-1]

ARKANSAS DEPARTMENT OF                            HONORABLE DAVID W. TALLEY,
HUMAN SERVICES AND MINOR                          JR., JUDGE
CHILD
                    APPELLEES                     AFFIRMED; MOTION TO
                                                  WITHDRAW GRANTED



                         RAYMOND R. ABRAMSON, Judge

        Aleasha Blankenship appeals from the January 21, 2015 order of the Cleveland

County Circuit Court terminating her parental rights to her daughter, H.S., who was then

one year old. Blankenship’s counsel has filed a no-merit brief pursuant to Linker-Flores v.

Arkansas Department of Human Services, 359 Ark. 131, 194 S.W.3d 739 (2004), and Arkansas

Supreme Court Rule 6-9(i), asserting that there are no issues of arguable merit to support the

appeal and requesting to be relieved as counsel. Counsel’s brief contains an abstract and

addendum of the proceedings below and explains why there is no meritorious ground for

reversal.

       The clerk of this court sent copies of the brief and motion to withdraw to

Blankenship’s last-known address, informing her of her right to file pro se points for reversal

under Arkansas Supreme Court Rule 6-9(i)(3), but the packet was returned “Unclaimed,
                                 Cite as 2015 Ark. App. 620

Unable to Forward.” Blankenship’s attorney has no additional contact information for her.

          On December 30, 2013, the Arkansas Department of Human Services (DHS)

petitioned for and obtained emergency custody of H.S. after she had tested positive for

amphetamines at birth and had to be hospitalized for treatment of severe withdrawal

symptoms. Blankenship admitted that she had been using methamphetamine on a weekly

basis.

         On February 10, 2014, the trial court found probable cause for H.S. to remain in the

custody of DHS and simultaneously adjudicated H.S. dependent-neglected due to

Blankenship’s drug use. The circuit court ordered Blankenship to complete a drug-and-

alcohol assessment and to follow its recommendations, obtain and maintain stable housing,

obtain and maintain stable employment or income, complete a psychological evaluation, and

submit to random drug screens.

         On April 8, 2014, the court found that Blankenship had partially complied with the

case plan because she had completed the psychological evaluation, had attended parenting

classes and had cooperated with paternity testing. But the court also noted that DHS had

difficulty locating Blankenship since she entered inpatient drug treatment on March 3, 2014,

and left the same day without completing the program. In its order, the court acknowledged

that Blankenship needed long-term, inpatient drug treatment and ordered her to complete an

inpatient drug-treatment program that was longer than thirty days.

         At the May 20, 2014 review hearing, the court found that Blankenship had not made

herself available for random drug screens and had failed to enter inpatient drug treatment as


                                              2
                                  Cite as 2015 Ark. App. 620

previously ordered. On June 11, 2014, DHS filed its formal petition for termination of

parental rights. On September 9, 2014, the circuit court held a hearing on the petition for

termination of parental rights, but it was denied. The court reasoned that it would allow

Blankenship additional time to reunify with her daughter, who was less than one year old at

the time.

       On November 21, 2014, the court held a permanency-planning hearing and changed

the goal to adoption because Blankenship had still not entered an inpatient drug-treatment

program and had made no further progress in the case. In response, DHS filed a petition for

termination of parental rights on December 31, 2014, which was amended on January 5,

2015. In the petition, DHS alleged that termination was in H.S.’s best interest and set forth

three grounds for termination: (1) that H.S. had been adjudicated dependent-neglected and

had been out of Blankenship’s home for twelve months despite a meaningful effort by DHS

to provide services; (2) that other factors or issues arose subsequent to the filing of the original

petition for dependency-neglect to demonstrate that the placement of H.S. in Blankenship’s

custody would be contrary to the juvenile’s health, safety, or welfare, and that despite the offer

of appropriate family services, Blankenship had manifested the incapacity or indifference to

remedy the situation; and (3) that Blankenship had subjected H.S. to aggravated circumstances

in that it was unlikely that services would lead to reunification.

       Felicia Cobb, the DHS caseworker, testified at the termination hearing that she

believed DHS had done all it could do in an effort to reunite Blankenship with her daughter.

Blankenship’s willingness and ability to complete inpatient drug treatment was crucial for


                                                 3
                                 Cite as 2015 Ark. App. 620

reunification. Blankenship did not pursue these services. Cobb also testified that H.S. was

adoptable and that returning custody to Blankenship would subject H.S. to potential harm

because Blankenship would not address her drug issues, and she could not take care of H.S.

while addicted to drugs. Following the hearing, the court entered an order on January 21,

2015, terminating Blankenship’s parental rights. This appeal follows.

       There is a heavy burden placed upon the party seeking to terminate the parent-child

relationship. Fox v. Ark. Dep’t of Human Servs., 2014 Ark. App. 666, 448 S.W.3d 735.

Termination of parental rights is an extreme remedy and in derogation of the natural rights

of the parents. Id. Parental rights, however, will not be enforced to the detriment or

destruction of the health and well-being of the child. Id.

       An order forever terminating parental rights must be based on clear and convincing

evidence that termination is in the child’s best interest. Ark. Code Ann. § 9-27-341(b)(3)(A)

(Supp. 2015). In determining whether termination is in the child’s best interest, the circuit

court must consider the likelihood that the child will be adopted if the termination petition

is granted and the potential harm, specifically addressing the effect on the health and safety of

the child, caused by returning the child to the custody of the parent, parents, or putative

parent or parents. Ark. Code Ann. § 9-27-341(b)(3)(A)(i) & (ii).

       Additionally, DHS must prove at least one statutory ground for termination by clear

and convincing evidence. Ark. Code Ann. § 9-27-341(b)(3)(B). Clear and convincing

evidence is defined as that degree of proof that will produce in the fact finder a firm

conviction as to the allegation sought to be established. Dinkins v. Ark. Dep’t of Human Servs.,


                                               4
                                 Cite as 2015 Ark. App. 620

344 Ark. 207, 40 S.W.3d 286 (2001). This court does not reverse a termination order unless

the circuit court’s findings were clearly erroneous. Meriweather v. Ark. Dep’t of Health &

Human Servs., 98 Ark. App. 328, 255 S.W.3d 505 (2007). In determining whether a finding

is clearly erroneous, an appellate court gives due deference to the opportunity of the trial

court to judge the credibility of witnesses. Dinkins, supra.

       Here, the statutory requirements were met, and the trial court correctly applied the law

to the facts of this case. While there was evidence to indicate that Blankenship had completed

some of the court’s orders, her success does not determine whether DHS’s petition should be

granted. What matters is whether her completion of those orders achieved the intended result

which was to make her capable of caring for her child. Wright v. Ark. Dep’t of Human Servs.,

83 Ark. App. 1, 115 S.W.3d 332 (2003). It did not. The most critical requirement imposed

by the court was for Blankenship to complete inpatient drug treatment, but she never took

personal responsibility for her addiction, which demonstrated that she manifested the

incapacity or indifference to remedy the issues that caused the removal of her child. See Ullom

v. Ark. Dep’t of Human Servs., 340 Ark. 615, 12 S.W.3d 204 (2000). In light of the testimony

presented at the termination hearing, we hold that the circuit court’s order terminating

Blankenship’s parental rights was not clearly erroneous, and we therefore affirm.

     In accordance with Arkansas Supreme Court Rule 6-9(i)(1)(A), Blankenship’s counsel

has reviewed the record for all adverse rulings to the appellant made by the trial court on all

objections, motions, and requests made by the party at the hearing from which the appeal

arose. The termination was the only adverse ruling.


                                               5
                               Cite as 2015 Ark. App. 620

      From our review of the record and the brief presented to us, we conclude that there

was compliance with Rule 6-9 and that the appeal is without merit. Accordingly, we grant

counsel’s motion to be relieved and affirm the termination order.

      Affirmed; motion to withdraw granted.

      VAUGHT and HIXSON, JJ., agree.
      Leah Lanford, Arkansas Public Defender Commission, for appellant.
      No response.




                                            6